Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2417 Page 1 of 9




  1
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                   SOUTHERN DISTRICT OF CALIFORNIA
 10 SENTYNL THERAPEUTICS, INC.,               CASE NO. 19cv1667-LAB-AHG
 11
                  Plaintiff,                  ORDER:
 12
          v.                                  1) DENYING WITHOUT
 13                                              PREJUDICE USSI’s
    U.S. SPECIALTY INSURANCE CO.,                APPLICATION FOR LEAVE TO
 14
                                                 FILE UNDER SEAL [Dkt. 52];
 15                    Defendants.            2) DENYING WITHOUT
                                                 PREJUDICE USSI’s
 16                                              APPLICATION FOR LEAVE TO
                                                 FILE UNDER SEAL [Dkt. 65];
 17                                           3) GRANTING IN PART AND
 18                                              DENYING WITHOUT
                                                 PREJUDICE IN PART
 19                                              SENTYNL’S APPLICATION FOR
                                                 LEAVE TO FILE UNDER SEAL
 20                                              [Dkt. 74]
 21                                           4) DENYING WITHOUT
                                                 PREJUDICE USSI’S
 22                                              APPLICATION FOR LEAVE TO
                                                 FILE UNDER SEAL [Dkt. 77]
 23                                           5) DENYING WITHOUT
                                                 PREJUDICE SENTYNL’S
 24                                              APPLICATION FOR LEAVE TO
 25                                              FILE UNDER SEAL [Dkt. 81]

 26
 27        Plaintiff Sentynl Therapeutics (“Sentynl”) and Defendant U.S. Specialty
 28 Insurance Company (“USSI”) have filed separate Consent Ex Parte

                                          1                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2418 Page 2 of 9




  1 Applications seeking leave to file various documents under seal. (Dkt.
  2 Nos. 52, 65, 74, 77, 81.) While the parties provide compelling reasons to
  3 protect the identities of non-litigants, they fail to justify shielding the
  4 remaining information from public view. The Motions are DENIED WITHOUT
  5 PREJUDICE except Dkt. 74, which is DENIED WITHOUT PREJUDICE IN
  6 PART AND GRANTED IN PART as to Hercz Exs. B and C to Sentynl’s
  7 Cross-Motion for Summary Judgment, the public versions of which redact
  8 only non-party personal identifying information.
  9                               STANDARD OF REVIEW
 10         Each of the motions to seal was filed in connection with a dispositive
 11 motion—either a motion for judgment on the pleadings or a motion for
 12 summary judgment. Accordingly, they are subject to a stricter standard than
 13 that applied to nondispositive motions. In re Midland Nat. Life Ins. Co.
 14 Annuity Sales Practices Litig., 686 F.3d 1115, 1118-19 (9th Cir. 2012). The
 15 standard here requires the movant to provide “compelling reasons” for
 16 sealing the record in order to overcome the “strong presumption in favor of
 17 access to court records.” Id. at 1119 (quoting Foltz v. State Farm Mut. Auto.
 18 Ins. Co., 331 F.3d 1122, 1129 (9th Cir. 2003)). The Court can only find
 19 compelling reasons to seal where those reasons are supported with specific
 20 facts. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
 21 2006) (internal marks and citation omitted).
 22                                      DISCUSSION
 23    I.   Exhibits to USSI’s Opposition to Sentnyl’s Motion for Judgment
 24         on the Pleadings (Dkt. 52)
 25         USSI first asks to seal exhibits to its opposition to Senynl’s motion for
 26 judgment on the pleadings. It argues that the exhibits are confidential and
 27 sensitive because they contain discussions between Sentynl and a third-
 28 party insurance broker “contain[ing] confidential and sensitive information to

                                            2                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2419 Page 3 of 9




  1 Sentynl’s insurance policies and the non-public [DOJ] investigation for which
  2 Sentynl is seeking coverage.” (Dkt. 52 at 3.)
  3             This is the extent of USSI’s argument, and it doesn’t include specific
  4 facts establishing a compelling reason that the documents should be sealed.
  5 The documents may be related to a non-public investigation, but they discuss
  6 a wholly public part of that investigation: subpoenas filed on the public
  7 docket, redacting only information not discussed in the exhibits in question.
  8 (See, e.g., Dkt. 51-1 at 10-31.) 1 The Motion is DENIED WITHOUT
  9 PREJUDICE. (Dkt. 52.)
 10       II.   Memorandum and Exhibits in Support of USSI’s Motion for
 11             Summary Judgment (Dkt. 65)
 12             USSI next asks for leave to file under seal its unredacted memorandum
 13 in support of its motion for summary judgment and Pettey Exs. B and D and
 14 Bailey Exs. A, B, D, E, G, H, I, J, K, L, M, N, O, and P in support of that
 15 motion.
 16               A. Documents the Parties Designated as Confidential
 17             Those exhibits, it argues, were either designated as “CONFIDENTIAL”
 18 pursuant to a Protective Order or “contain or reflect confidential information
 19 Sentynl provided pursuant to a pre-suit confidentiality agreement.” (Dkt. 65
 20 at 2.) In either case, the confidentiality designation comes from the parties—
 21 it doesn’t signify a court’s determination that there are compelling reasons to
 22 shield the documents from public view while nevertheless considering them
 23 in connection with a dispositive motion. The Court can’t delegate its role as
 24 guardian of the public’s interest in access by deferring to the parties’
 25 determination that documents are confidential. See Foltz, 331 F.3d at 1136
 26
 27   In briefing on other motions addressed by this Order, the parties argue that
      1

    such conversations could prejudice Sentynl’s defense or reveal confidential
 28 information about the investigation. Those arguments fail, too, for the
    reasons discussed below in connection with those other motions.
                                               3                    19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2420 Page 4 of 9




  1 (“[T]he presumption of access is not rebutted where, as here, documents
  2 subject to a protective order are filed under seal as attachments to a
  3 dispositive motion”).
  4        Even if a party properly designated a document as “CONFIDENTIAL”
  5 under the Protective Order, that designation indicates only a “good faith
  6 belief [that] the unrestricted disclosure of such information could be
  7 potentially prejudicial to the business or operations of such party or could
  8 reveal    otherwise     confidential,   proprietary,   or   sensitive   non-public
  9 information.” (Dkt. 29.) This rough approximation of Rule 26(c)(1)(G) might
 10 amount to good cause. Foltz, 331 F.3d at 1138. But even had the Court found
 11 that the documents fall within that Rule, mere good cause isn’t enough to
 12 satisfy the stricter “compelling reasons” standard applicable here. See
 13 Kamakana, 447 F.3d at 1180.
 14           B. Documents Discussing the Subpoena and Insurance Coverage
 15              Issues
 16        Bailey Exs. B, D, and E, USSI contends, “are either e-mails between
 17 Sentynl and Marsh or internal Marsh e-mails . . . [that include] their initial
 18 interpretations of the subpoena and identify insurance coverage issues
 19 relating to same.” (Dkt. 65 at 3.) As discussed supra, Section I, this line of
 20 argument can’t stand as a compelling reason to seal without supporting facts.
 21 And as before, USSI doesn’t provide any.
 22        In this instance, though, Sentynl’s counsel adds that disclosure of
 23 USSI’s filings might prejudice Sentynl’s defense of the investigation, risk
 24 disclosing confidential government information, “negatively impact [its]
 25 commercial standing,” and “risk[] unfairly, improperly, and incorrectly
 26 suggesting that Sentynl . . . committed wrongdoing.” (Dkt. 65 at 4.) The latter
 27 two concerns amount to “a litigant’s embarrassment, incrimination, or
 28 exposure to further litigation,” and they won’t justify sealing records filed in

                                             4                      19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2421 Page 5 of 9




  1 support of a dispositive motion without more. Kamakana, 447 F.3d at 1179.
  2 The parties provide nothing more of substance. Prejudice to defense of an
  3 ongoing investigation and disclosure of potentially confidential government
  4 information might constitute compelling reasons, but even if they are, they
  5 must still be supported with specific facts. The bare assertion that some of
  6 the information among hundreds of pages is “likely to materially prejudice
  7 Sentynl’s ongoing defense of the investigation [or] risk[] disclosure of
  8 confidential government information regarding the investigation” isn’t specific
  9 enough to support a finding of compelling reasons to permit filing all or any
 10 of them under seal.
 11        Moreover, the record currently before the Court gives no reason to
 12 believe that these documents, subject to the Civil Rules’ disclosure
 13 requirements, aren’t also subject to DOJ’s subpoena power. Indeed, the DOJ
 14 appears to have sought documents like these, and Sentynl may have already
 15 produced them. (See Dkt. 64-4 at 14 (subpoena purporting to require
 16 production of “[a]ll Documents related to any . . . federal investigation(s)” and
 17 “any lawsuit(s)” “related to Levorphanol and/or Abstral, including but not
 18 limited to all related communications”).) Of course, the fact of the request
 19 doesn’t demonstrate that the documents have been produced. The
 20 documents may not be covered by the request, Sentynl may have objected,
 21 DOJ may have narrowed its request since issuing the subpoena, and
 22 documents created after the subpoena’s compliance date may not have
 23 been produced. But these unknowns only underscore the absence of specific
 24 facts that could support a finding of compelling reasons to seal.
 25           C. Non-Party Personal Identifying Information
 26        USSI argues that non-parties’ personal identifying information in
 27 numerous exhibits should be redacted from public filings. Because that
 28

                                            5                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2422 Page 6 of 9




  1 information connects the individuals to a criminal investigation of a high-
  2 profile issue, the Court finds that public disclosure of the non-parties’ names
  3 runs a substantial risk of exposing those individuals to harassment.2
  4 Avoidance of this risk is a compelling reason outweighing the public’s interest
  5 in disclosure. See, e.g., United States v. Mayers, 2017 WL 2215805
  6 (W.D. Wash. May 19, 2017) (permitting third-party identifying information to
  7 be filed under seal); Romero v. County of Santa Clara, 2014 WL 12641990
  8 (N.D. Cal. Jun. 17, 2014) (same).
  9              D. USSI’s Memorandum
 10          Finally, USSI seeks leave to file under seal its unredacted
 11 Memorandum in Support of its Motion for Summary Judgment “for the same
 12 reasons [it] seeks leave to file the exhibits in question under seal.” Because
 13 those reasons (with the exception of non-party personal identifying
 14 information) are insufficiently supported as to the exhibits, they won’t justify
 15 sealing the Memorandum, either.
 16          While redaction of non-party personal identifiers is warranted, no
 17 document USSI seeks to file under seal in connection with this Application
 18 redacts only such properly-redacted information. Accordingly, the Motion is
 19 DENIED WITHOUT PREJUDICE as to each document it addresses.
 20       III.   Memorandum and Exhibits in Support of Sentynl’s Response
 21              to USSI’s Motion for Summary Judgment and in Support of
 22              Senytnl’s Cross-Motion for Summary Judgment (Dkt. 74)
 23          Sentynl has likewise moved its unredacted Memorandum in response
 24 to USSI’s Motion for Summary Judgment and in support of Sentynl’s own
 25 Cross-Motion for Summary Judgment, Exs. B, C, D, and F to the Declaration
 26  The subpoenas state that they seek documents “in the performance of the
      2

 27 responsibility of the U.S. Department of Justice to investigate Federal health
    care offenses as defined in 18 U.S.C. § 24(a),” a criminal statute defining
 28 that term with reference to other offenses carrying criminal penalties. (See,
    e.g., Dkt. 64-3 at 25, 71.)
                                            6                    19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2423 Page 7 of 9




  1 of Michael G. Hercz, and Exs. B and C to the Declaration of Dominic I.
  2 Rupprecht.
  3         Sentynl contends that Hercz Exs. B and C contain personal identifying
  4 information of Sentynl’s former employees and that they should be redacted
  5 to protect them from potential harassment. As discussed supra,
  6 Section II(C), this consideration forms a compelling reason warranting
  7 sealing of the non-parties’ personal identifying information.
  8         Sentynl’s remaining arguments, which relate to Hercz Exs. D and F
  9 and Rupprecht Exs. B and C, are limited to those already discussed: they
 10 contain information that the parties designated as confidential and/or they
 11 could “severely prejudice Sentynl’s defense.” (Dkt. 74 at 2.) And, as already
 12 discussed, these arguments don’t provide the Court with specific facts on
 13 which to base a finding of compelling reasons—particularly in light of the
 14 subpoena’s direction that Sentynl produce categories of documents that
 15 appear to include these documents.
 16     IV.   Consolidated Reply and Opposition and Exhibits in Support of
 17           USSI’s Motion for Summary Judgment and in Opposition to
 18           Sentynl’s Cross-Motion (Dkt. 77)
 19         USSI also asks the Court to seal: (1) Its Memorandum replying in
 20 support of its Motion for Summary Judgment and opposing Sentynl’s Cross-
 21 Motion for Summary Judgment; and (2) Exs. Q, V, W and X to the
 22 Supplemental Declaration of Joseph A. Bailey III. USSI offers the same
 23 broad reasoning that it advanced in its previous applications to seal. It argues
 24 that the documents in question contain sensitive information that the parties
 25 designated as confidential, their disclosure might harm Sentynl’s defense of
 26 the investigation, and they include “confidential communications . . . [with]
 27 the government.” (Dkt. 77 at 3.) For the reasons discussed above, the
 28 / / /

                                            7                    19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2424 Page 8 of 9




  1 parties’ declaration of confidentiality isn’t entitled to deference, nor do
  2 conclusory statements of non-specific harm suffice without factual support.
  3        The Application is DENIED WITHOUT PREJUDICE. (Dkt. 77.)
  4      V.   Reply in Support of Sentynl’s Cross-Motion for Summary
  5           Judgment and Opposition to Defendant’s Objection to
  6           Plaintiff’s Evidence (Dkt. 81)
  7        In its last Application seeking leave, Sentynl moves to seal the
  8 unredacted versions of its reply in support of its Cross-Motion for Summary
  9 Judgment and its Opposition to USSI’s evidentiary objection. These
 10 documents, it argues, should be sealed “for the same reasons that Sentynl
 11 previously sought leave to file the exhibits in question under seal” without
 12 further elaboration or facts. (Dkt. 81 at 2-3.) For the same reasons the Court
 13 denies those other requests, it DENIES this one WITHOUT PREJUDICE,
 14 too. (Dkt. 81.)
 15                                 CONCLUSION
 16        For the reasons stated above:
 17        1) USSI’s application for leave to file under seal Exs. C and D to its
 18           Opposition to Sentynl’s Motion for Judgment on the Pleadings,
 19           (Dkt. 52), is DENIED WITHOUT PREJUDICE. The Clerk is ordered
 20           to STRIKE the sealed documents, (Dkt. 53 and 54), from the
 21           docket;
 22        2) USSI’s application for leave to file under seal its Memorandum and
 23           certain exhibits in support of its Motion for Summary Judgment,
 24           (Dkt. 65), is DENIED WITHOUT PREJUDICE. The Clerk is ordered
 25           to STRIKE the sealed documents, (Dkt. 66), from the docket;
 26        3) Sentynl’s application for leave to file under seal its Memorandum
 27           and certain exhibits in support of its Response to USSI’s Motion for
 28           Summary Judgment and in support of its Cross-Motion for Summary

                                           8                    19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 98 Filed 03/01/21 PageID.2425 Page 9 of 9




  1           Judgment, (Dkt. 74), is GRANTED IN PART AND DENIED
  2           WITHOUT PREJUDICE IN PART. Hercz Exs. B and C, (Dkt. 75-1
  3           and 75-2), may be filed under seal. The Clerk is ordered to STRIKE
  4           the remaining sealed documents, (Dkt. 75, 75-3, 75-4, 75-5, and
  5           75-6), from the docket;
  6        4) USSI’s application for leave to file under seal its Consolidated Reply
  7           and Opposition and exhibits thereto, (Dkt. 77), is DENIED
  8           WITHOUT PREJUDICE. The Clerk is ordered to STRIKE the
  9           sealed documents, (Dkt. 78), from the docket;
 10        5) Sentynl’s application for leave to file under seal its Reply in support
 11           of its Cross-Motion for Summary Judgment and its Opposition to
 12           USSI’s evidentiary objection, (Dkt. 81), is DENIED WITHOUT
 13           PREJUDICE. The Clerk is ordered to STRIKE the sealed
 14           documents, (Dkt. 82 and 83), from the docket.
 15        Pursuant to Paragraph 12 of the Protective Order, the parties may
 16 renew their motions or file the documents in the public docket on or before
 17 March 12, 2021.
 18
 19        IT IS SO ORDERED.
 20
      DATED: March 1, 2021
 21                                             Hon. Larry A. Burns
 22                                             United States District Judge

 23
 24
 25
 26
 27
 28

                                            9                     19cv1667-LAB-AHG
